Citation Nr: 0604557	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  99-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision which granted 
service connection for PTSD with a 10 percent rating.  In 
October 2000, a travel board hearing was held before the 
undersigned.  In December 2000, the Board remanded this 
appeal to the RO for further development. A September 2001 RO 
decision, in pertinent part, increased the rating for the 
veteran's PTSD to 30 percent.  The veteran continues to 
appeal for a higher rating. In April 2003 and July 2004, the 
Board remanded this appeal to the RO for further development.  
The matter is now before the Board for final appellate 
determination.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD is manifested by difficulty with 
short-term memory and getting along with his co-workers; 
however, it has not been manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in April 2003, July 2003, and July 2004, the 
RO informed the appellant of the provisions of the VCAA.  
More specifically, these letters notified the appellant that 
VA would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in February 1999, as well as a supplemental statements 
of the case (SSOCs) in September 2001, August 2003, March 
2004, and September 2005, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his PTSD increased rating claim.  The 
Board, therefore, believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the August 
2003 SSOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the August 2003 
SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was adjudicated in 
March 1998.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran were not given 
prior to the first adjudication of the claim, the content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notices 
were provided, the case was readjudicated in a September 2005 
SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records and VA examination reports dated in 
August 2001 and January 2004 have been obtained, and there is 
no contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Additionally, the Board 
remanded the appeal in April 2003 and July 2004 for the RO to 
obtain an examination report from the Tuskegee, Alabama VA 
Medical Center dated in February 1998.  In April 2005,  the 
Tuskegee VA Medical Center indicated that there was no such 
report.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 30 percent disability evaluation.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 30 percent disability rating for PTSD contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine, behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411.

A 50 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

As indicated above, the criteria for a 50 percent disability 
rating generally contemplate a moderate severity of 
psychiatric symptoms, and for the reasons given below, that 
is not the veteran's situation.  The evidence shows that the 
veteran's symptoms more closely approximate a 30 percent 
disability rating.  

The veteran's PTSD symptoms include twice weekly nightmares, 
flashbacks, trouble sleeping, and bad dreams from time to 
time.  He has also indicated getting irritated easily 
(associated with his physical pain); poor concentration; 
feelings of isolation, hopelessness, and despair; and 
avoidance of situations reminding him of Vietnam.  His other 
symptoms include not having energy to do things, short term 
memory problems, and crying spells.  He also testified in 
October 2000 of uneasiness around crowds of people, having 
thoughts of harming others, and difficulty getting along with 
his co-workers.  By his own admission at his August 2001 
examination, the veteran is able to cope and function despite 
his PTSD symptoms.  

His speech has consistently been coherent, relevant, normal, 
and logical.  While his affect was restricted during his 
August 2001 VA examination, it was normal in range and 
appropriate to content in January 2004.  He has also 
consistently had appropriate eye contact during his 
examinations.  Additionally, his speech was depressed during 
the January 2004 examination.  The veteran's orientation and 
memory were intact (though as previously noted, he indicated 
problems with short term memory, which he testified about 
during his October 2000 hearing and which was noted in the 
January 2004 examination report).  His judgment, insight, 
concentration, and attention have been good (at his October 
2000 hearing he stated that he sometimes had problems with 
judgment).  At the January 2004 examination, he was neatly 
and cleanly groomed, and he was also alert and oriented to 
date, person, place, situation, and the purpose of the 
examination.  

While the veteran testified in October 2000 that he had 
problems forming relationships, the January 2004 examination 
report noted that he did not report any interpersonal 
relationship difficulties.  The veteran has consistently 
denied suicidal or homicidal thoughts, including as shown 
during his most recent VA examination in January 2004.  In 
February 1998, the veteran also indicated that he had a good 
appetite, enjoyed fishing and hunting, sharing activities 
with his son and participating in church-related activities.  
The January 2004 examiner further noted that the veteran 
smiled and laughed easily and appeared to be a happy man.  In 
February 1998, the veteran described himself as "happy."            

GAF scores are 70 (August 2001) and 52 (January 2004).  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM- IV, 
for rating purposes].  A GAF score of 71-80 denotes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors.  They resulted in no 
more than slight impairment in social, occupational, or 
school functioning.  Id.  The Board notes that he assigning a 
GAF score of 52 in January 2004, the examiner noted that the 
veteran's predominant limitation and disabilities were 
currently related to service-connected traumatic arthritis 
and that no increase in PTSD symptoms were listed.  

Upon review of the evidence, the Board finds that a rating in 
excess of 30 percent is unwarranted.  While the veteran has 
indicated that he has difficulty with his short term memory 
and getting along with his co-workers, it has not been shown 
that he meets the criteria for a 50 percent evaluation for 
his PTSD.  He does not have flattened affect (as his most 
recent VA examination report dated in January 2004 noted 
affect was normal).  He has not been shown to have 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective social relationships.  
In fact, the evidence has shown that his speech is coherent, 
relevant, normal, and logical; his memory (other than short-
term) is intact; judgment and insight are good, and he 
socializes with his family and church.  Additionally, while 
his GAF scores range from 52 and 70, the low score of 52 was 
accompanied by a notation that the veteran's limitations are 
due to his other service-connected disability and not his 
PTSD.  Therefore, a rating in excess of 30 for PTSD is 
denied.  
  
As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's PTSD has continuously 
been 30 percent disabling since the grant of service 
connection was effective.  

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability has 
prevented him from working.  The veteran indicated at his 
January 2004 examination that he takes off from work because 
of his shoulder pain.  The existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1). 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

   

ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) is denied.  




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


